The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are pending and examined in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kloek et al. (USPub. 2014/0205731 A1) in view of Avashia et al. (WO 2015/075473 A1) and NPL Nagata et al., “D-Psicose, and Emimer of D-Fructose, Favorably Alters Lipid Metabolism in Sprague-Dawley Rats” (from Journal of Agricultural and Food Chemistry. 2015, 63, 3168-3176).

Regarding claims 1-3 and 5-8: Kloek discloses a sprayed dried powdered creamer to be used in coffee and/or tea, comprising vegetable lipid (e.g., palm oil), casein (i.e., a dairy-derived ingredient), maltose (i.e., a carbohydrate) and a phosphate (see Kloek abstract; paragraphs [0001], [0015], [0017], [0022], [0025], [0026], [0034] and [0039]; claims 1-31), but fails to disclose allulose; However, Avashia discloses using a sweetener composition in coffee/tea creamers, where the sweetener composition comprises the combination of crystalline allulose and a nutritive sweetener (e.g., maltose), as the allulose partly replaces traditionally used nutritive sweeteners in order to provide a low calorie sweetener without the need for extra bulking agents, temporal profile modifiers and flavor enhancers (see Avashia abstract; page 2, lines 14-18; page 7, lines 8-12; page 9, lines 6-11; page 11, lines 14-16; page 16, lines 31-32; page 17, lines 13-15; page 28, lines 25-31 and page 50, lines 1-5). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Kloek and to have added allulose in combination with the maltose to the creamer in order to partly replace nutritive sweeteners and to provide a creamer without the need for extra bulking agents, temporal profile modifiers and flavor enhancers, and thus arrive at the claimed limitations.
As to the promotion of vegetable lipid excretion recited in claim 1: Kloek discloses a sprayed dried powdered creamer to be used in coffee and/or tea, comprising vegetable lipid (e.g., palm oil), casein (i.e., a dairy-derived ingredient), maltose and Avashia discloses using a sweetener composition in coffee/tea creamers, where the sweetener composition comprises the combination of crystalline allulose and a nutritive sweetener (e.g., maltose) (see discussion, above), but fails to disclose the allulose promotes the excretion of lipids; However, although Kloek fails to disclose the allulose is used to promote the excretion of lipids, the recitation in the claim 1 that the allulose is used to “promote[s] the excretion of the vegetable lipid as feces” “wherein the excretion is an excretion of triglycerides, free fatty acids, or combination thereof” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. Accordingly, given the fact that allulose (‘D-psicose’) is known to improve lipid metabolism (see Nagata whole document), It is examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed composition and the prior art, and further that the prior art composition is capable of performing the intended use, i.e., promote the excretion of the vegetable lipid as feces, presently claimed as required in the above cited portion of the MPEP.
As to the relative content of the vegetable lipid in relation to the creamer recited in claim 1: Kloek discloses the powdered creamer comprises 10-75wt% fat (e.g., palm oil) (see Kloek paragraph [0026]). Given the fact the claimed relative content of vegetable lipid in the creamer overlaps the relative content of vegetable lipid in the creamer disclosed in Kloek, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the relative content of the allulose in relation to the vegetable oil recited in claim 1: Kloek discloses the powdered creamer comprises 10-75wt% fat (e.g., palm oil) (see Kloek paragraph [0026]), and Avashia discloses using allulose in an amount of up to about 80% of the food product (see Avanshia page 15, lines 17-23). Accordingly, modifying Kloek in view of Avashia by adding allulose to the creamer in Kloek (see discussion above) provides a modified creamer where the claimed content of the allulose in relation to vegetable lipid content overlap or lie inside the content of the allulose in relation to the vegetable lipid in the creamer attained by modifying Kloek in view of Avashia. Thus, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claim 4: Kloek discloses the spray dried powdered creamer water content is below 2wt% (see Kloek paragraph [0019]). Given the fact the claimed water content overlap the water content in Kloek, a prima facie case of obviousness exists (see MPEP §2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792